                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

ROBERT ALLEN STANFORD,

            Petitioner,

v.                                             Case No: 5:21-cv-271-BJD-PRL

WARDEN, FCC COLEMEN – USP
II,

           Respondent.
___________________________________


            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, an inmate of the federal correctional system proceeding pro

se, initiated this action by filing a Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Doc. 1; Petition). This is Petitioner’s third attempt in this

Court to challenge his 2012 conviction and sentence imposed by the United

States District Court for the Southern District of Texas, Houston Division. See

Case No. 5:20-cv-00621-BJD-PRL (dismissing the case without prejudice

because Petitioner’s argument was foreclosed by McCarthan v. Dir. of Goodwill

Indus.-Suncoast, Inc., 851 F.3d 1076, 1079, 1081 (11th Cir. 2017)); and 5:20-

cv-00332-SPC-PRL (dismissing the case without prejudice for lack of subject

matter jurisdiction). Petitioner contends his claim falls within § 2255’s saving

clause because his “‘actual innocence of a non-existent crime/ineffective
assistance of counsel’ claim . . . [raised] in his ‘first’ habeas application was

improperly time-barred.” See Petition at 29 (emphasis in original).

        For the reasons stated by this Court previously, see Case No. No. 5:20-

cv-00621-BJD-PRL (Docs. 3, 6), Petitioner’s claim is not cognizable under §

2241. See Amodeo v. FCC Coleman - Low Warden, 984 F.3d 992, 994 (11th Cir.

2021) (“A claim of actual innocence is not one of the rare ones for which a §

2255 motion is an inadequate or ineffective remedy.”). If Petitioner wants to

file a second § 2255 motion, he must first obtain permission to do so from the

United States Court of Appeals for the Fifth Circuit.

        Accordingly, it is

        ORDERED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close this case.

        DONE AND ORDERED at Jacksonville, Florida, this 24th day of May

2021.




Jax-6
c:
Robert Allen Stanford

                                       2
